Case 3:20-cv-01362-MMH-MCR Document 2 Filed 12/08/20 Page 1 of 4 PageID 18



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION



JAHMAL C. FREEMAN,

                      Plaintiff,
v.
                                                          Case No. 3:20-cv-1362-J-34MCR
RON DESANTIS, et al.,

                 Defendants.
____________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Jahmal C. Freeman, a pretrial detainee who is housed at the John E.

Goode Pretrial Detention Facility (Jail) in Jacksonville, Florida, initiated this action on

December 3, 2020, by filing a pro se Complaint for Violation of Civil Rights (Complaint;

Doc. 1). In the Complaint, Freeman names the following Defendants: (1) Ron DeSantis,

Governor of the state of Florida; (2) Lenny Curry, Mayor of the city of Jacksonville; (3)

Sheriff Mike Williams; (4) Mark H. Mahon, Chief Judge of the Fourth Judicial Circuit Court

in and for Duval County, Florida; (5) Adrian Soud, Jr., a state circuit court judge; (6)

Melissa W. Nelson, the State Attorney; and (7) Chyna M. Makarowski, an Assistant State

Attorney. Freeman asserts that Defendants violated his federal constitutional rights when

they falsely imprisoned him for crimes that he did not commit. According to Freeman, he

is not “the perpetrator,” Complaint at 6, and there is “no proof of [him] ever committing any

crimes,” id. at 8. He also asserts that his lawyer is ineffective in ongoing criminal

proceedings in the state courts. Additionally, he states that the Jail conditions are subpar

because he is subjected to beatings and a “risk of contracting COVID-19.” Id. at 9. As
Case 3:20-cv-01362-MMH-MCR Document 2 Filed 12/08/20 Page 2 of 4 PageID 19



relief, he seeks monetary damages and release from incarceration. He also asks that the

Court direct the state authorities to drop the charges.

       To the extent Freeman complains about rulings of state court judges in his ongoing

state court criminal proceedings, such assertions should be addressed in state court by

filing appropriate and timely motions and/or voicing his assertions at scheduled hearings.

According to the dockets, Ms. Sissy Denise Adams-Jones represents Freeman in his

ongoing state-court criminal cases. See https://core.duvalclerk.com/CoreCms.aspx, Case

Nos. 16-2018-CF-000231-AXXX-MA and 16-2018-CF-001493-AXXX-MA. Therefore, the

Court will direct the Clerk to send a copy of this Order to Ms. Adams-Jones for appropriate

action, if any, in assisting Freeman with his concerns about his criminal cases as well as

any confinement issues at the Jail that may be affecting Freeman’s abilities to assist in

his defense.

       Moreover, to the extent Freeman requests that this Court intervene in his pending

state court criminal cases, such a request is barred by the abstention doctrine and the

principles of exhaustion and comity. Absent some exceptional circumstances meriting

equitable relief, a federal court should refrain from interfering with a pending state criminal

proceeding. See Younger v. Harris, 401 U.S. 37, 43-44 (1971); Butler v. Ala. Judicial

Inquiry Comm’n, 245 F.3d 1257, 1261 (11th Cir. 2001) (“Younger and its progeny reflect

the longstanding national public policy, based on principles of comity and federalism, of

allowing state courts to try cases already pending in state court free from federal court

interference.”) (citation omitted).

       “In Younger, the Supreme Court set out three exceptions to the abstention doctrine:

(1) there is evidence of state proceedings motivated by bad faith, (2) irreparable injury

would occur, or (3) there is no adequate alternative state forum where the constitutional
                                                  2
Case 3:20-cv-01362-MMH-MCR Document 2 Filed 12/08/20 Page 3 of 4 PageID 20



issues can be raised.” Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1263 n.6 (11th Cir.

2004) (citing Younger, 401 U.S. at 45). Freeman has not shown that any of these three

exceptions to the abstention doctrine apply in his case.

       Additionally, insofar as Freeman is requesting that this Court direct state or federal

authorities to investigate the alleged injustices and restructure and/or regulate the penal

facilities, this Court does not have the authority to grant such relief. Nevertheless, as to

Freeman’s interest in addressing any ongoing violations at the penal facilities, he may

seek such relief by initiating a grievance pursuant to the Jail’s administrative grievance

procedures. Although the grievance process does not permit an award of money

damages, the grievance tribunal has the authority to take responsive action. Additionally,

Freeman may contact Director Tammy Morris to address any past or ongoing violations

relating to any concerns about the Jail.

       To the extent Freeman challenges the fact or duration of his confinement, those

claims should be raised in a separate habeas corpus petition pursuant to 28 U.S.C. §

2254. Therefore, the Court will direct the Clerk of Court to send Freeman the proper forms

for his use if he chooses to refile either or both claims. The filing fee for a habeas corpus

case is $5.00, while the filing fee for a civil rights action is $400.00. Freeman may file an

Affidavit of Indigency if he does not have adequate funds to pay the full filing fee.

       In light of the foregoing, this case will be dismissed without prejudice to Freeman’s

right to initiate a habeas case to challenge the legalities of his incarceration and/or the

fact or duration of his detention and/or properly initiate a civil rights case and address any

allegedly unconstitutional actions on the part of Jail officers, and seek monetary damages,

if he elects to do so.



                                                 3
Case 3:20-cv-01362-MMH-MCR Document 2 Filed 12/08/20 Page 4 of 4 PageID 21



        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     This case is hereby DISMISSED WITHOUT PREJUDICE to Plaintiff's right

to refile on the proper forms.

        2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

        3.     The Clerk shall send a civil rights complaint form, a habeas corpus petition

form, and two Affidavit of Indigency forms to Plaintiff. If he elects to refile his claims, he

may complete and submit the proper forms. Plaintiff should not place this case number

on the forms. The Clerk will assign a separate case number if Plaintiff elects to refile his

claims. In initiating such a case, Plaintiff should either file a fully completed Affidavit of

Indigency (if he desires to proceed as a pauper) or pay the proper filing fee (if he does not

desire to proceed as a pauper).

        4.     The Clerk of Court shall send a copy of this Order to Ms. Sissy Denise

Adams-Jones at the following address: 220 E. Forsyth Street, Jacksonville, FL 32202-

3320.

        DONE AND ORDERED at Jacksonville, Florida, this 8th day of December, 2020.




sc 12/7
c:
Jahmal C. Freeman


                                                 4
